DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
Response to Amendment
Claims 1-4, 6-19, and 21 are pending. Claims 3 and 10-19 have been withdrawn. Claim 5 was canceled. Claims 1-2, 4, and 6-8 have been amended. The objection to the drawings is withdrawn in view of the amendment.
Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details. 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites "wherein the second set of rollers comprises: a first roller; a second roller parallel to the first roller; a third roller slanted relative to the first roller; and a fourth roller parallel to the third roller." Applicant's disclosure does not provide support for limitations regarding the particular angle between these rollers. The appearance of Fig. 4 provides insufficient detail for these particular angles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 4, 6-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Null (US 6,419,424) as applied to claim 1 above, and further in view of in view of Finch (US 2017/0328494).
	Regarding claim 1, Null discloses a pipe deployment system (abstract), comprising: a pipe deployment vehicle (vehicle with hitch to trailer 10 together constitutes a vehicle, col. 7 ll. 35-37); wherein the pipe deployment vehicle comprises a vehicle frame (inherent component of a vehicle); a coil of pipe configured to be loaded on the vehicle frame of the pipe deployment vehicle (coil loaded into cradle on trailer hitched to vehicle, abstract, col. 7 ll. 35-37); and
 a rerounder system (straightener 44 and pipe reforming assembly 40, abstract, col. 8 ll. 56 to col. 9 ll. 11, Figs. 5 and 9) coupled to the vehicle frame of the pipe deployment vechicle (trailer 10 coupled by base 12, trailer 10 coupled to vehicle by hitch, abstract, col. 7 ll. 35-37, col. 8 ll. 58-62), wherein the rerounder system is configured to transition between a closed position and an open position that enables the pipe to be raised into the rerounder system (col. 4 ll. 64 to col. 5 ll. 5, coll. 9 ll. 48 to col. 11 ll. 29, Figs. 5a-b) and comprises: a first set of rollers (rollers 76, 82, col. 9 ll. 39-48, Fig. 5) configured to compress an outer surface of the pipe as the pipe is uncoiled from the coil of pipe to facilitate changing a cross-sectional shape of the pipe while the rerounder is in the closed position (col. 9 ll. 39-48, Fig. 5), another roller positioned upstream of the first set of rollers (roller 54 in Fig. 5, roller 72 in Fig. 9; both rollers help with straightening upstream of rerounding, roller 54 is upstream of rollers 76, 82 as well as another set of rollers 
	Null teaches a pipe deployment system substantially as claimed. Null does not disclose
wherein each roller in the second set of rollers is slanted relative to the first set of rollers and the other roller.
	However, in the same field of endeavor of rerounding a tube from a reel, Finch teaches wherein each roller in the second set of rollers is slanted relative to the first set of rollers and the other roller (six rollers in two sets with downstream set slanted relative to rollers in upstream slant, [0144], Fig. 15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified rollers 60, 62 of Null to have the structure of re-rounder 1600 of Finch because [0144] of Finch teaches the rollers of re-rounder 1600 can be rotatably positioned for a desired ovality or act on pipes of various sizes in reduced time.

Null as modified teaches a pipe deployment system substantially as claimed. Null does not teach wherein a first end of the bar is configured to be coupled to the vehicle frame of the deployment vehicle via a fastener system and a second end of the bar is pivotably connected to the vehicle frame to enable the rerounder system to rotate relative to the vehicle frame to facilitate loading the coil of pipe onto the pipe deployment vehicle (instead, Null teaches gate 32 which fastens and has a bar on the opposite end that rotates out for loading the coil of pipe).
	However, in the same field of endeavor of rerounders, Finch teaches wherein the rerounder system is configured to rotate relative to the vehicle or trailer to facilitate loading of the coil (rerounder 1600 rotates in and out of position, [0144]; this rotation permits usage on different sizes of pipe, thereby facilitating loading of a coil).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified pipe reforming assembly 40 of Null to be rotatable out of position as taught by Finch because [0144] of Finch teaches that doing so enables the system to be able to switch and operate on a different pipe. Separately, col. 5 ll. 23-35 of Null teaches having the structure on an end of the trailer able to rotate out of the way to facilitate loading of the coil. It therefore also would have been obvious 
Regarding claim 4, Null as modified teaches wherein the rerounder system comprises a first clamp arm assembly (guide tracks 86 supporting roller 76, col. 9 ll. 56 to col. 10 ll. 11, Figs. 5, 5b), wherein the first clamp arm assembly comprises a first roller (roller 76) of the first set of rollers, a second roller of the second set of rollers, and a third roller of the second set of rollers (rollers 16100 and 16101 of rerounder 1600 of Finch, [0144], Fig. 15; as modified in place of rollers 60, 62 and releaseable gate 70 of Null); and a second clamp arm assembly (bottom portion 79 supporting roller 82, col. 9 ll. 56 to col. 10 ll. 11, Figs. 5, 5b; structures with roller supports 16200 and 16201), wherein the second clamp arm assembly comprises a fourth roller of the first set of rollers (roller 82), a fifth roller of the second set of rollers, and a sixth roller of the second set of rollers (rollers 16102, 16103 of rerounder 1600 of Finch as modified in place of rollers 60, 62 and releaseable gate 70 of Null; Finch [0144], Fig. 15) and the first clamp arm assembly is configured to move relative to the second clamp arm assembly to facilitate adjusting size of the gap between the set of rollers (jack screw 88 moves slidable subframe with guide tracks 86 and top portion 78 to adjust gap between roller 76 and roller 82, col. 9 ll. 56 to col. 10 ll. 11, Figs. 5, 5b; Roller supports 1620 of Finch are configured to move relative to each other to facilitate adjusting the size of the gap between them). “Clamp arm assemblies” interpreted as the structures supporting and including the rollers.

Regarding claim 7, Null in view of Finch teaches wherein the second set of rollers comprises: a first roller: a second roller parallel to the first roller; a third roller slanted relative to the first roller; and a fourth roller parallel to the third roller (rollers 1610 of rerounder 1600 of Finch can have their positions adjusted and accordingly can be moved into the cited relationships, [0144], Fig. 15).
Regarding claim 8, Null as modified in view of Finch teaches wherein the rerounder system comprises: a housing; a roller arm pivotably connected to the housing, wherein the other roller is coupled to the roller arm via a shaft (as modified, roller 54 of Fig. 5 of Null, as an obvious rearrangement of parts with the alternative shown in Figs. 9-10 with roller 72 above the pipe is pivotably connected to a housing (see Figs. 5 & 9) via a shaft (why the roller rolls).
Null as modified does not teach an actuator connected between the housing and the roller arm.
However, Finch teaches an actuator connected between the housing and the roller arm (springs 1630 which in alternatives can be hydraulically driven or pneumatically driven [0144], Fig. 15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Null such that the 
Regarding claim 9, Null as modified regarding claim 8 teaches wherein the actuator is configured to: extend to lower the other roller; and retract to raise the other roller (as modified, actuator 1630 would extend to lower and retract to raise roller 72 above a pipe, Finch [0144]).
Regarding claim 21, Null as modified regarding claim 8 teaches wherein the other roller is configured to block the pipe from contacting the housing of the rerounder system (as modified, roller 72 blocks the pipe from contacting the housing structure which would be above roller 72 as modified).
Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.
Applicant argues that Fig. 4 provides adequate disclosure for a parallel relationship between various rollers. This argument is not persuasive because when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). See MPEP 2125. If Applicant’s disclosure would be insufficient to establish the parallel relationship as prior art, it 
Regarding the prior art rejections, Applicant does not address Null in view of Finch. Prior art rejections that do not include Null and Finch have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fig. 3 of Rossman (US 2,453,038) teaches a three roller rerounder. Jha (US 2017/0334156; US 10,293,562) and Finch (US 10,774,950) contain similar disclosures as Finch (US 2017/0328494), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                       

/MARC C HOWELL/Primary Examiner, Art Unit 1774